OPINION — AG — ** BOARD OF CONTROL — CHARITY ACCOUNT ** THE BOARD OF COUNTY COMMISSIONERS OF A COUNTY WHICH HAS BUILT, AND IS OPERATING A COUNTY HOSPITAL UNDER THE PROVISIONS OF 19 O.S. 781 [19-781] AND FOLLOWING, MAY PAY TO SUCH HOSPITAL, FROM AN UNENCUMBERED BALANCE OF AN ITEM OF APPROPRIATION FOR " HOSPITALIZATION AND MEDICAL ATTENDANCE " WITHIN THE COUNTY'S " CHARITY ACCOUNT " AT THE RATE AGREED UPON BETWEEN THE BOARD OF COUNTY COMMISSIONERS AND THE BOARD OF CONTROL OF SUCH HOSPITAL FOR ALL INDIGENT PATIENTS, FOR MEDICAL OR SURGICAL TREATMENT OR CARE IN SUCH HOSPITAL FOR ANY PATIENT THEREOF WHO HAS PROPERLY BEEN CERTIFIED BY THE BOARD OF COUNTY COMMISSIONERS (ACTING AS SUCH BOARD IN LEGAL SESSION — MEETINGS) TO BE AN INDIGENT PATIENT, BUT MAY 'NOT' PAY, FOR SUCH APPROPRIATION, AN OTHER AMOUNT FOR ANY PATIENT OF SUCH HOSPITAL WHO HAS NOT BEE SO CERTIFIED TO BE AN INDIGENT PATIENT. (ADMISSION, ADMITTED, TREATMENT, MEDICAL TREATMENT, FEES, CHARGED) CITE: 19 O.S. 781 [19-781], 19 O.S. 790 [19-790] (JAMES C. HARKIN)